970 A.2d 426 (2009)
COMMONWEALTH of Pennsylvania, Appellee
v.
Craig MURPHY, Appellant.
No. 555 CAP.
Supreme Court of Pennsylvania.
Submitted March 19, 2009.
Decided May 26, 2009.
David Lee Zuckerman, Esq., Philadelphia, for Craig Murphy.
Hugh J. Burns, Esq., Amy Zapp, Esq., Philadelphia District Attorney's Office, for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, SAYLOR, EAKIN, BAER, TODD, McCAFFERY and GREENSPAN, JJ.

ORDER
PER CURIAM.
AND NOW, this 26th day of May, 2009, the order of the PCRA court is affirmed. See Commonwealth v. Fahy, 598 Pa. 584, 959 A.2d 312 (2008); Commonwealth v. Marshall, 596 Pa. 587, 947 A.2d 714, 720-22 (2008).